Exhibit 10.2

 

AGREEMENT OF RESIGNATION, APPOINTMENT AND ACCEPTANCE, dated as of January 28,
2005 by and among Iron Mountain Incorporated, a corporation duly organized and
existing under the laws of the State of Delaware and having its principal office
at 745 Atlantic Avenue, Boston, Massachusetts 02111 (the “Issuer”), The Bank of
New York, (the “Prior Trustee”), and The Bank of New York Trust Company, N.A.,
(the “Successor Trustee”).

RECITALS:

WHEREAS, the Issuer and Prior Trustee entered into a Trust Indenture dated as of
April 3, 2001 by and between the Issuer and the Prior Trustee (the “Indenture”);

WHEREAS, the 8.625% Senior Subordinated Notes due April 1, 2013 (the “Notes”)
were originally authorized and issued under the Indenture;

WHEREAS, the Issuer desires to appoint Successor Trustee as Trustee, Paying
Agent and Registrar to succeed Prior Trustee in such capacities under the
Indenture; and

WHEREAS, Successor Trustee is willing to accept such appointment as Successor
Trustee, Paying Agent and Registrar under the Indenture;

NOW, THEREFORE, the Issuer, Prior Trustee and Successor Trustee, for and in
consideration of the premises of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, hereby consent and
agree as follows:

ARTICLE I

 

THE PRIOR TRUSTEE

SECTION 1.01 Prior Trustee hereby resigns as Trustee under the Indenture.

SECTION 1.02 Prior Trustee hereby assigns, transfers, delivers and confirms to
Successor Trustee all right, title and interest of Prior Trustee in and to the
trusts of the Trustee under the Indenture and all the rights, powers and trusts
of the Trustee under the Indenture; provided, however Prior Trustee shall
continue to be entitled to the expense reimbursement and indemnity provisions
thereunder with respect to the period prior to the effective date hereof. Prior
Trustee shall at the expense of the Successor Trustee execute and deliver such
further instruments and shall do such other things as Successor Trustee may
reasonably require so as to more fully and certainly vest and confirm in
Successor Trustee all the rights, powers and trust hereby assigned, transferred,
delivered and confirmed to Successor Trustee as Trustee, Paying Agent and
Registrar.

ARTICLE II

 

THE ISSUER

SECTION 2.01 The Issuer hereby accepts the resignation of Prior Trustee as
Trustee, Paying Agent and Registrar under the Indenture.

 

 

 


--------------------------------------------------------------------------------

 

 

SECTION 2.02 All conditions relating to the appointment of The Bank of New York
Trust Company, N.A., as Successor Trustee, Paying Agent and Registrar under the
Indenture have been met and the Issuer hereby appoints Successor Trustee as
Trustee, Paying and Registrar under the Indenture with like effect as if
originally named as Trustee, Paying Agent and Registrar in the Indenture.

ARTICLE III

 

THE SUCCESSOR TRUSTEE

SECTION 3.01 Successor Trustee hereby represents and warrants to Prior Trustee
and to the Issuer that Successor Trustee is not disqualified to act as Trustee
under the Indenture.

SECTION 3.02 Successor Trustee hereby accepts its appointment as Successor
Trustee, Paying Agent and Registrar under the Indenture and accepts the rights,
powers, duties and obligations of Prior Trustee as Trustee, Paying Agent and
Registrar under the Indenture, upon the terms and conditions set forth therein,
with like effect as if originally named as Trustee, Paying Agent and Registrar
under the Indenture.

ARTICLE IV

 

MISCELLANEOUS

SECTION 4.01 This Agreement and the resignation, appointment and acceptance
effected hereby shall be effective as of the opening of business on January 28,
2005.

SECTION 4.02 This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

SECTION 4.03 This Agreement may be executed in any number of counterparts each
of which shall be an original, but such counterparts shall together constitute
but one and the same instrument.

 

- 2 -

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement of
Resignation, Appointment and Acceptance to be duly executed and acknowledged all
as of the day and year first above written.

Iron Mountain Incorporated,

as Issuer

 

By: /s/ J.P. Lawrence                          

Name: J. P. Lawrence

Title: SVP & Treasurer

The Bank of New York,

as Prior Trustee

 

By: /s/ Kisha A. Holder                                    

Name: Kisha A. Holder

Title: Assistant Vice President

The Bank of New York Trust Company, N.A., as Successor Trustee

 

By: /s/ Peter M. Murphy                                  

Name: Peter M. Murphy

Title: Vice President

 

 

- 3 -

 

 

 